DECISION AND JUDGMENT ENTRY
{¶ 1} This is an appeal from a judgment of the Lucas County Court of Common Pleas which granted summary judgment to appellees, Raceway Park, Inc., its owners, and general manager, and denied summary judgment to appellant, Linda L. Marckel, Personal Representative of the Estate of Robert L. Marckel, in this negligence action filed after appellant's decedent was trampled by a runaway harness race horse. For the reasons stated herein, this court affirms the judgment of the trial court.
 {¶ 2} Appellant sets forth the following two assignments of error:
 {¶ 3} "ASSIGNMENTS OF ERROR
 {¶ 4} "I. THE TRIAL COURT ERRED IN GRANTING DEFENDANTS/APPELLEES' MOTION FOR SUMMARY JUDGMENT IN THE OPINION AND JUDGMENT ENTRY FILED OCTOBER 29, 2002.
 {¶ 5} "II. THE TRIAL COURT ERRED IN DENYING PLAINTIFF/APPELLANT'S MOTION FOR PARTIAL SUMMARY JUDGMENT IN THE OPINION AND JUDGMENT ENTRY FILED OCTOBER 29, 2002."
 {¶ 6} In considering appellant's first assignment of error and the arguments in support thereof, this court reviewed the record of this cause, the relevant statutory and case law, and applied this law. After doing so, we conclude that the well-reasoned opinion and judgment entry of the Honorable Charles J. Doneghy properly determines and correctly disposes of the material issues raised in this assignment of error. We, therefore, adopt the judgment of the trial court as our own. See Appendix A. Appellant's first assignment of error is found not well-taken. Our decision as to the first assignment of error renders appellant's second assignment of error moot.
 {¶ 7} The judgment of the Lucas County Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal.
                           JUDGMENT AFFIRMED.